Senior Judge SESSOMS
dissenting:
Unlike the majority, I do not find the challenged instruction to be materially prejudicial to the substantial rights of the appellant, and I would affirm.
Since the accused judicially confessed to the offenses of which he was convicted, and the evidence adduced could reasonably lead a fact finder to determine that he was not entrapped, the only question for this court to resolve is whether the issue of entrapment was fairly presented to the members for their consideration. I believe that it was.
The military judge delivered the standard instruction on entrapment from the Military Judge’s Benchbook, Department of the Army Pamphlet (DA Pam) 27-9, May 1982. This instruction, in and of itself, was sufficient to adequately apprise the court members of their duties and responsibilities with regard to entrapment. However, the judge chose to further embellish this somewhat difficult facet of criminal law by adapting language from United States v. Hebert, 1 M.J. 84 (C.M.A.1975), and United States v. Beltran, 17 M.J. 617 (N.M.C.M.R. 1983), pet. denied, 18 M.J. 440 (1984). This instruction is quoted in the majority opinion but, for the sake of coherence, is repeated here:
With respect to entrapment, you are further advised: If an accused enters into an unlawful transaction for profit, he has not been entrapped, for the profit motive, not inducement on the part of agents of the government provides the incentive for the commission of the offenses. There is an exception to this rule and that is as follows: In the event you do find the offenses were motivated by profit, the defense of entrapment is still available if you also find that the conduct of the government agents in inducing the offenses was so outrageous as to violate fundamental fairness and be shocking to universal sense of justice. To summarize, if the accused was an innocent person and was induced by government agents to commit crimes that otherwise would not have occurred, then he was entrapped and you must acquit him unless you find that he entered into the unlawful conduct for profit, in which case the defense of entrapment is negated. Even then, however, the defense of entrapment is still available if the conduct of the government agents was so outrageous as to violate fundamental fairness and be shocking to the universal sense of justice. And, bear in mind, once again, that the burden to establish the guilt of the accused is upon the prosecution. To find the accused guilty, you must be convinced beyond a reasonable doubt that he was not entrapped. (Emphasis added).
*916In United States v. Vanzandt, 14 M.J. 332 (C.M.A.1982), Chief Judge Everett, in a survey opinion of the law of entrapment, held that in military courts, with one notable exception, the issue of entrapment must be resolved by the fact finder. The notable exception is that “the due-process defense is one of law for the trial judge,” citing United States v. Gonzales, 539 F.2d 1238 (9th Cir.1976). Thus, it appears to be well established that there are two tests that are applied in some jurisdictions to those cases in which the defense of entrapment is raised. The first, and primary test, is the subjective, or balancing test, in which the fact finder is required to weigh the predisposition of the accused to engage in the type of criminal conduct with which he is charged, against the conduct of the government agents in inducing the accused to commit the offense. The second, or objective, test is one in which the trial judge removes the issue of entrapment from the fact finder because he has determined that there has been “such an intolerable degree of governmental participation in the criminal enterprise” that the accused would be deprived of the due process mandated by the constitution. The trial judge, in effect, makes a determination that the accused is not guilty.
Again, in the case sub judice, the trial judge instructed the court members: “If an accused enters into an unlawful transaction for profit, he has not been entrapped, for the profit motive, not the inducement on the part of the agents of the government provides the incentive for the commission of the offenses.” It is the majority view that this statement removes the entrapment issue from the deliberation of the court members, and, in effect, amounts to a judicial determination that there was no entrapment. I disagree.
One could argue that this statement, taken out of context, is an erroneous statement of the law. In fact, appellate government counsel concede as much. They suggest, however, that it is not prejudicial error because the issue of entrapment was never raised by the state of the evidence. This would certainly seem to be true of the second series of thefts and the subsequent unlawful sale of the property stolen during those thefts. I find no facts that would support the theory that entrapment was an ongoing defense in this case.
When one considers the court’s instruction on the issue of entrapment one is compelled to conclude that the court members were required to resolve the entrapment issue before they could find the accused guilty of the charged offenses. Regardless of the fact that the trial judge used some words, or terms, that have been used by appellate courts in discussing fundamental due process, the only reasonable interpretation of the judge’s instruction, taken in its entirety, is that the court members were given the responsibility for balancing the conduct of the government informant against the predisposition of the accused to commit the charged offenses. This should not have been a formidable task for the members because the evidence of the accused’s guilt and his predisposition to commit the offenses was substantial. I would affirm the findings and sentence.